The Slayden-Kirksey Woolen Mill has appealed from an order made by *Page 295 
the judge of the county court of Tarrant county for civil cases granting a temporary writ of injunction restraining the collection of a certain judgment rendered by that court in favor of appellant against J. D. Robinson, also restraining the sale under execution issued on that judgment of a one-half interest in a stock of goods. The suit in which the injunction was granted was instituted by J. D. Robinson and wife against appellant in the court mentioned. The writ was granted upon an ex parte hearing, and upon the allegations contained in the petition filed in the suit which were verified by the affidavits of J. D. Robinson.
According to those allegations, the suit in which the judgment, the collection of which was sought to be restrained, was instituted in the county court of McLennan county by appellant against J. D. Robinson as the sole surviving member of an alleged partnership firm doing business under the name of A. M. Robinson. In that suit plaintiff sought a recovery upon an account for goods alleged to have been sold to the firm of A. M. Robinson. J. D. Robinson, who was then a resident citizen of Tarrant county, filed his plea of privilege alleging that fact and objecting to the venue of the suit in McLennan county. On October 19, 1910, this plea was sustained, and thereupon an order was entered directing that the suit be transferred to the county court of Tarrant county. The necessary papers for such a transfer were forwarded to the county clerk of Tarrant county, who filed and docketed the suit in the county court of Tarrant county for civil cases, and the judgment of that court in that case is the judgment of which appellees in this suit now complain.
By an act of the Thirty-First Legislature (see Acts 1909, p. 48), a court was created for Tarrant county which was by the act designated as the "county court of Tarrant county for civil cases." The act vested in that court jurisdiction of all civil cases other than probate matters, to the exclusion of the "county court of Tarrant county," and limited the jurisdiction of the latter court to such other business as was theretofore vested in it by the Constitution and statutes. It was further provided that the clerk of the county court of Tarrant county should also be the clerk of the new court thus created. Appellees insist that as the order made by the county court of McLennan county changing the venue transferred the case to the county court of Tarrant county, instead of to the county court of Tarrant county for civil cases, the latter court acquired no jurisdiction to try it. By an act of the Legislature passed in 1907, (page 248) it was made the duty of a court sustaining a plea of privilege, urged by a defendant in a suit to be sued in the county of his residence, to transfer the case to that county. The statute is mandatory in its terms, and no discretion is given the court to do otherwise than to make such transfer. When J. D. Robinson's plea of privilege was sustained by the county court of McLennan county, jurisdiction to try the case was vested by law immediately in the county court of Tarrant county for civil cases, where it was in fact docketed and tried. The clerk of the county court of Tarrant county to whom the order directed the transcript and papers to be sent, and who did receive them, was the proper clerk to receive them. The county court of Tarrant county was without jurisdiction to try the case, and, if the order be construed as transferring it to that court, then it was a nullity. H.  T. C. Ry. Co. v. Ryan, 44 Tex. 426. In making the order changing the venue, evidently it was the purpose of the judge to transfer the case to the proper court, and his failure to designate the particular county court to which the case should be transferred was an irregularity only, and did not have the effect to deprive the proper court of the jurisdiction vested in it by law. Buchanan v. Barnsley, 105 S.W. 843.
In the petition for injunction J. D. Robinson alleged facts sufficient to show a good and valid defense to the suit in which the judgment complained of was rendered. According to the further allegations in the petition, he employed an attorney to present his plea of privilege to the county court of McLennan county. Evidence introduced in support of that plea bore materially upon the merits of the case, and after the plea was sustained his attorney wrote him that in his opinion the action of the court in sustaining the plea practically settled the case. He was ignorant of court procedure, and relied upon the opinion given him by his attorney, and was thus led to believe that the suit against him would be abandoned. For this reason he took no further steps to defend the suit and did not learn of the judgment nor of any further proceedings therein until execution had been issued on the judgment and notice of its levy served upon his wife, Mrs. M. F. Robinson. Accepting all these allegations as true, they failed to show a valid excuse for the failure of J. D. Robinson to follow the case to the court in which it was tried and there present his defenses to the claim asserted against him. Santa Fé L. E.  P. Land  Trust Co. v. Cumley, 132 S.W. 889.
In part, this suit was in the nature of a bill in equity to set aside the judgment, and the decisions uniformly hold that to entitle the plaintiff in such a proceeding to that relief he must show clearly that his failure to defend the suit was due to no negligence on his part; and his ignorance of the law or the erroneous advice of his attorney, unmixed with any fault of the opposing party, is not sufficient. During the term at which a judgment is rendered, the trial judge, if he thinks the judgment improper, has a wide discretion to set it aside, either upon *Page 296 
the motion of the losing party, or upon his own motion; but after the adjournment of the term his power to set aside is determined by a different rule. Johnson v. Templeton, 60 Tex. 239. However, we think the injunction, in so far as it restrained the sale of a one-half interest in the stock of goods levied on by virtue of the execution issued on the judgment, was properly granted.
In the petition it was alleged that such interest was the separate property of Mrs. Robinson. No facts were alleged showing the basis of this claim, and appellant insists that the allegation was but a conclusion of law and insufficient as against a general demurrer. We think this contention unsound. An allegation of ownership of property is an allegation of fact, and it is not incumbent upon the pleader to allege the evidence upon which he expects to prove title. Rains v. Herring,68 Tex. 468, 5 S.W. 369; Thomas v. Chapman, 62 Tex. 193.
Appellant insists that an adequate remedy for the protection of Mrs. Robinson's interests in the goods is given by the statute providing a proceeding for the trial of the right of property, and therefore she was not entitled to a writ of injunction to restrain the threatened sale. In the case of Sumner v. Crawford, 91 Tex. 129, 41 S.W. 994, an injunction to compel the restoration of goods levied upon under a writ of execution while in the possession of a trustee for a partnership firm who owned the goods was upheld. In that case our Supreme Court, after holding that, as the property seized by the officer in making the levy was partnership property and could be levied upon only by notice under the statutes, the levy was unlawful, said: "But notwithstanding this fact, it is contended that under the authority of Ferguson v. Herring, 49 Tex. 129, the trustee had an adequate remedy under the statute providing a proceeding for the trial of the right of property, and that therefore he was not entitled to an injunction. We do not think this position can be sustained. If the trustee had resorted to that remedy, he would have released all damages against the sheriff, both as to the goods seized and as to the remainder (Rev. Stats. 1895, art. 5311), and the property when returned to him would have been in custodia legis, subject to such other writs as might have been levied before the trial, and his bondsmen would probably have had the right to require its preservation by him in kind to be returned in satisfaction of the judgment against him (Rev. Stats., arts. 5287, 5310), thus depriving the trust estate of the benefit of having the goods replaced in and sold with the stock. It would be unjust to both him and the sureties to replace the goods in the stock and sell same pending trial of right of property proceedings, for, if he failed to establish his claim after the goods were sold, he and his sureties would be liable on the bond to the execution creditors for the amount of their claims and 10 per cent. damages thereon, to the full extent of the value of the property with interest thereon from the date of the bond and 10 per cent. additional upon such value; such value to be determined by the court or jury trying the cause, and not by what the trustee might have realized by such sale. Thus by such proceeding the trust estate would be diminished by the amount of the damage done by the levy, and the trustee and his bondsmen exposed to great hazard in attempting to protect the trust estate. We are of opinion that the principles of equity do not require us to hold that such statute afforded the trustee an adequate remedy, and that therefore a court of equity had no power, at his instance, to protect the trust by injunction against the trespass of an officer attempting to execute his writ in a manner prohibited by our statutes."
In overruling the further contention that the trustee had an adequate remedy by suit for damages against the sheriff for the wrongful levy he failed to show a right to the injunction, the court used the following language: "It is not enough that there is a remedy at law; it must be plain and adequate, or, in other words, as practical and efficient to the ends of justice and its prompt administration as the remedy in equity. Watson v. Sutherland, 5 Wall. 74 [18 L. Ed. 580]; North v. Peters,138 U.S. 271 [11 S. Ct. 346, 34 L. Ed. 936]. In courts administering both law and equity, like ours, the rules denying injunction when there is a remedy at law should not be applied as rigidly as at common law, where the issuance of the writ in equity was, to a certain extent, an invasion of the jurisdiction of another tribunal. If, as here, the applicant shows a clear right to be left in the undisturbed possession of certain property, and that such right is about to be invaded without semblance of right by another, such invasion, on principle, should be prevented in its incipiency by injunction, instead of allowing the injury to be inflicted and then leaving the party to his legally adequate, but in fact generally very inadequate remedy of an action for damages." It was further said in the opinion in that case: "While it is not necessary in this case, if we are correct in the statement of the above principles, to so hold, still we deem it proper to say that we are strongly inclined to the opinion that Rev.Stats. art. 2989, authorizes the injunction in this case, though the proceeding for trial of right of property and the action for damages should be held adequate remedies within the rule denying an injunction in such case at common law. * * * This provision of the statute is most significant when it is considered that it was first incorporated into our law in the Revised Statutes of 1879, soon after the decision of Ferguson v. Herring, supra, in 1878."
A majority of the court are of the opinion that this decision is of controlling effect *Page 297 
upon the question now under discussion, and that there was no error in granting an injunction restraining the sale of Mrs. Robinson's interest in the goods. See, also, Dycus v. Traders' Bank  Trust Co.,52 Tex. Civ. App. 175, 113 S.W. 329; Nat. Bank v. Kiam,52 Tex. Civ. App. 253, 113 S.W. 948.
No assignment is presented suggesting a misjoinder of parties or causes of action. Indeed, in the absence of a special exception to the petition raising those questions, such an assignment would avail nothing. See McFadden v. Schill, 84 Tex. 78, 19 S.W. 368; Brooks v. Galveston City Ry., 74 S.W. 330; G. H.  S. A. Ry. v. Silegman, 23 S.W. 298.
For the reasons indicated, the order restraining the sale of the goods is affirmed; but the order granting an injunction to restrain the collection of the judgment is reversed, and the cause remanded.